Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-22-00366-CV

                                        IN RE Gabriel ESTRADA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

Delivered and Filed: August 10, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 21, 2022, relator filed a petition for writ of mandamus. Mandamus is an

extraordinary remedy, available only when the relator can show (1) the trial court clearly abused

its discretion or violated a duty imposed by law; and (2) there is no adequate remedy by way of

appeal. See Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). As the

Texas Supreme Court recently recognized, mandamus is not meant for grievances that may be

addressed by other remedies. See Elec. Reliability Council of Tex., Inc. v. Panda Power Generation

Infrastructure Fund, LLC, 619 S.W.3d 628, 641 (Tex. 2021). This court has reviewed orders

granting pleas to the jurisdiction under Texas Family Code section 102.003(a)(9) on direct appeal.

See, e.g., In re Guardianship of C.E.M.-K., 341 S.W.3d 68, 78 (Tex. App.—San Antonio 2011,



1
 This proceeding arises out of Cause No. 2007-CI-07900, styled In the Interest of J.N.M., a Child, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Cynthia Marie Chapa presiding.
                                                                                                    04-22-00366-CV


pet.) (concluding former step-father had standing to file SAPCR); see also Y.B., 300 S.W.3d 1, 3

(Tex. App.—San Antonio 2009, pet. denied). However, because relator has not shown he has no

adequate remedy by direct appeal, we conclude relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. 2 See TEX. R. APP. P. 52.8(a).


                                                             PER CURIAM




2
    On June 24, 2022, this court issued an order denying relator’s petition for writ of mandamus.


                                                           -2-